 1   SCOTT CAMERON
     Attorney at Law
 2   California State Bar Number 226605
     1017 L Street, PMB 576
 3   Sacramento, CA 95814
     snc@snc-attorney.com
 4   (916) 769-8842
     (916) 915-1632 (Fax)
 5
     JAN DAVID KAROWSKY
 6   Attorney at Law
     A Professional Corporation
 7   California State Bar Number 53854
     716 19th Street, Suite 100
 8   Sacramento, CA 95811-1767
     KarowskyLaw@sbcglobal.net
 9   (916) 447-1134
     (916) 448-0265 (Fax)
10
     Attorneys for Defendant
11   Domonic McCarns
12
                                 UNITED STATES DISTRICT COURT
13
                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
14

15
     United States of America,                    )   Case Nos. 2:08-CR-093 KJM
16                                                )             2:08-CR-116 KJM
                   Plaintiff,                     )
17                                                )   STIPULATION AND ORDER FOR
            vs.                                   )   ADDENDUM TO EXISTING
18                                                )   PROTECTIVE ORDERS
     Domonic McCarns,                             )
19                                                )
                   Defendant.                     )
20                                                )
                                                  )
21                                                )
22                                         STIPULATION

23          1.     Plaintiff United States of America, by and through its counsel of record, and

24
     defendant Domonic McCarns, by and through his counsel of record, hereby stipulate, agree, and
     jointly request that the Court enter a Protective Order in this case restricting the use and
25




                                                  -1-
 1   dissemination of certain materials containing personal identifying information of real persons and
 2   other confidential information of victims, witnesses and third parties.

 3             2.      Protective orders were previously issued in cases 08-CR-00093 KJM (ECF No.

 4   895) and 08-CR-00116 KJM (ECF No. 491) (hereafter, collectively known as "the existing

 5   protective orders"). This stipulation and protective order is an addendum to those protective
     orders.
 6
               3.      All of the terms and conditions of the existing protective orders remain in effect.
 7
     However, if any of the terms and conditions of this addendum conflict with the existing protective
 8
     orders, the terms and conditions of this addendum shall govern with respect to defendant Domonic
 9
     McCarns only.
10
               4.      This stipulation and order pertains to the partially redacted discovery from cases
11
     08-CR-00093 KJM and 08-CR-00116 KJM that was inspected by the United States Attorney's
12
     Office on October 17, 2018. (hereafter, collectively known as "the discovery").
13
               5.      Defense counsel may provide defendant Domonic McCarns (hereafter
14   "defendant") with the partially redacted copy of the discovery while he is incarcerated at the
15   Bureau of Prisons with the following conditions:
16                  a. The discovery must be stored in an electronic format compliant with the Bureau

17                     of Prisons' approved forms of storage media.

18                  b. Defense counsel shall confirm with the Bureau of Prisons that the discovery is

19                     stored by the Bureau of Prisons personnel, and not defendant, while not in use.

20
                    c. Defense counsel shall confirm with the Bureau of Prisons staff that the computer
                       used to view the discovery is not connected to any printer or internet connection.
21
                    d. Defense counsel shall confirm with the Bureau of Prisons staff that the computer
22
                       used by defendant to view the discovery has appropriate restrictions, the purpose
23
                       of which are intended to prevent dissemination of the discovery, including but not
24
                       limited to the prevention of printing and emailing.
25




                                                       -2-
 1               e. Defense counsel shall confirm with the Bureau of Prisons that no inmate other than
 2                  Domonic McCarns will have access to the discovery and will provide a copy of

 3                  this protective order to the Bureau of Prisons.

 4               f. The defendant’s review of the material will be subject to the policies and

 5                  procedures of the Bureau of Prisons. This stipulation and order does not confer
                    upon the defendant any special privileges, including with regard to the timing and
 6
                    duration of his access to the discovery.
 7
                 g. At the conclusion of all post-conviction litigation in case number 08-CR-116 KJM,
 8
                    or upon release of the defendant from the Bureau of Prisons, whichever comes
 9
                    first, defense counsel shall seek the return of the electronic media containing the
10
                    discovery from the Bureau of Prisons or confirm that it has been destroyed by the
11
                    Bureau of Prisons.
12
            6.      Upon reasonable requests of the defendant, defense counsel may send defendant,
13
     while in prison, hard copies of documents within the discovery that defendant specifies by
14   discovery page number under the following conditions:
15               a. Any hardcopy pages from the discovery provided to defendant shall be redacted
16                  to obscure all credit card numbers, dates of birth, social security numbers, witness

17                  contact information, email addresses, license numbers, and financial account

18                  numbers (hereinafter, collectively known as "personal information").            The

19                  personal information to be redacted on hardcopy pages does not include the

20
                    addresses of any properties which were involved in the financing and real estate
                    programs that were the subject matter of the investigation in cases 08-CR-00093
21
                    KJM and 08-CR-00116 KJM. If an email address needs to be redacted on a
22
                    hardcopy page, a sufficient portion of the email address to the left of the "@"
23
                    symbol may remain unredacted such that the author and/or recipient of the email
24
                    can be identified if the name of that person is not otherwise obvious.
25




                                                     -3-
 1               b. Defense counsel will inscribe the following notation on each page of discovery
 2                  provided to defendant in hardcopy format: “U.S. Government Property; May Not

 3                  Be Used Without U.S. Government Permission.”

 4          7.      Defendant agrees to the following terms and conditions:

 5               a. Defendant shall not use the discovery for any illegal or improper activities.
                 b. While viewing the discovery on the computer under control of the Bureau of
 6
                    Prisons, defendant shall not write down, keep in written or recorded form of any
 7
                    type, including code, memorize, or transmit to any person any of the personal
 8
                    information contained in the discovery, including but not limited to, dates of birth,
 9
                    full or partial Social Security numbers, driver’s license numbers, taxpayer
10
                    identification numbers, credit card and debit card numbers, bank account numbers,
11
                    and addresses that are not the addresses of properties involved in the financing and
12
                    real estate programs that were the subject matter of the investigation in cases 08-
13
                    CR-00093 KJM and 08-CR-00116 KJM..
14               c. Defendant shall not make any efforts to disseminate the discovery.
15          8.      To the extent that defendant needs to attach redacted pages of the discovery as
16   exhibits to any legal pleadings involved in post-conviction relief efforts in case number 08-CR-

17   00116 KJM, defendant must either:

18               a. File the redacted pages under seal, the sealing of which may be opposed by the

19                  government, and if such opposition is successful or the Court otherwise denies the

20
                    sealing, the redacted pages may be filed on the public docket; or
                 b. Obtain a modification to the existing protective orders by: 1) motion or 2)
21
                    stipulation and order; or
22
                 c. Obtain written permission from the government by referencing the page numbers
23
                    of the redacted discovery sought to be attached. The government agrees to act in
24
                    good faith in promptly granting such permission. If the government denies such
25




                                                     -4-
 1                  permission, the government will specify what additional redaction is required
 2                  beyond paragraph 6(a) above, or describe the reasons for the denial.

 3          9.      The parties to this stipulation understand that there is additional discovery already

 4   in possession of defense counsel that is expected to be redacted in a similar fashion and subject

 5   to an additional similar protective order, yet to be drafted. The instant protective order does not
     address that additional discovery. Rather, the parties intend to enter into a similar protective order
 6
     for that additional discovery after satisfactory redaction has occurred.
 7

 8

 9

10

11

12

13

14                                 (This Space Intentionally Left Blank)
15

16

17

18

19

20

21

22

23

24

25




                                                      -5-
 1      10. The government and defendant McCarns reserve the right to seek future modification of
 2          this order from the Court, including but not limited to, in order to address concerns of, or

 3          rule changes by, the Bureau of Prisons.

 4                                   Defendant's Acknowledgment

 5          I have reviewed this addendum and the existing protective orders and I agree to be bound
     by their terms. Furthermore, I understand and agree that the discovery and information therein
 6
     may only be used in connection with the litigation of case number 08-CR-116 KJM and for no
 7
     other purpose, and that an unauthorized use of the discovery may constitute a violation of law
 8
     and/or contempt of court.
 9
     Date: October 26, 2018                                 /s/Domonic McCarns
10                                                          DOMONIC McCARNS
                                                            (Original signature on file defense counsel)
11   IT IS SO STIPULATED:
12   DATED: October 29, 2018                      McGREGOR W. SCOTT
                                                  United States Attorney
13
                                                  /s/Matthew Morris
14
                                                  Matthew Morris
15                                                Assistant U.S. Attorney

16   DATED: October 29, 2018                      /s/Scott N. Cameron
                                                  SCOTT N. CAMERON
17
                                                  JAN DAVID KAROWSKY
18                                                Attorney at Law
                                                  A Professional Corporation
19
                                                  By /s/ Jan David Karowsky
20
                                                  JAN DAVID KAROWSKY
21                                                ATTORNEYS FOR DOMONIC McCARNS

22                                              ORDER

23          IT IS SO ORDERED on November 2, 2018.

24

25
                                                      UNITED STATES DISTRICT JUDGE



                                                      -6-
